 

EXHIBIT 10.4
 
 
 
 
 
REDEMPTION AND REPURCHASE AGREEMENT
 
 
dated as of
 
 
June 22, 2005
 
among
 


 
WRC MEDIA INC.,
 
SGC PARTNERS I LLC
 
and
 
EAC III L.L.C.
 


--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
 



   
Page
 
 
 
ARTICLE I
 
Definitions
 
 
Section 1.01.
Definitions
1
       
ARTICLE II
 
Redemption and Repurchase
 
 
Section 2.01.
Redemption and Repurchase
5
Section 2.02.
Closing
5
Section 2.03.
Call Savings
6
Section 2.04.
Sale of Company
6
       
ARTICLE III
 
Representations and Warranties of WRC
 
 
Section 3.01.
Corporate Existence and Power
7
Section 3.02.
Corporate Authorization
7
Section 3.03.
Governmental Authorization
7
Section 3.04.
Noncontravention
7
Section 3.05.
Capitalization and Voting Rights of WRC
8
Section 3.06.
Valid Issuance of Exchange Shares
9
Section 3.07.
Litigation
9
Section 3.08.
Shareholder Arrangements
9
Section 3.09.
Disclosure; Delivery of Documents
9
Section 3.10.
Brokers’ or Finders’ Fees
9
       
ARTICLE IV
 
Representations and Warranties of the Initial Stockholder
 
 
Section 4.01.
Corporate Existence and Power
10
Section 4.02.
Authorization
10
Section 4.03.
Governmental Authorization
10
Section 4.04.
Noncontravention
10



i

--------------------------------------------------------------------------------


 


Section 4.05.
The Exchange Shares
11
Section 4.06.
Brokers’ or Finders’ Fees
11
       
ARTICLE V
 
Representations and Warranties of the Exchanger
 
 
Section 5.01.
Existence and Power
11
Section 5.02.
Authorization
11
Section 5.03.
Governmental Authorization
12
Section 5.04.
Acquisition For Investment
12
Section 5.05.
Private Placement
12
Section 5.06.
Litigation
12
Section 5.07.
Brokers’ or Finders’ Fees
12
       
ARTICLE VI
 
Covenants of WRC
 
 
Section 6.01.
Covenants of WRC
12
       
ARTICLE VII
 
Conditions to Closing
 
 
Section 7.01.
Conditions to Obligations of the Exchanger
13
Section 7.02.
Conditions to Obligations of WRC
15
Section 7.03.
Conditions to Obligations of Each Party
15
       
ARTICLE VIII
 
Survival; Indemnification
 
 
Section 8.01.
Survival
16
Section 8.02.
Indemnification
16
Section 8.03.
Exclusivity
16


 
ii

--------------------------------------------------------------------------------


 
 



 
ARTICLE IX
 
Termination
 
 
Section 9.01.
Grounds For Termination
16
Section 9.02.
Effect of Termination
17
       
ARTICLE X
 
Standstill
 
 
Section 10.01
Standstill
17
       
ARTICLE XI
 
Miscellaneous
 
 
Section 11.01.
Notices
18
Section 11.02.
Amendments and Waivers
19
Section 11.03.
Expenses; Other Payments
19
Section 11.04.
Consent and Waiver
19
Section 11.05.
Successors and Assigns
19
Section 11.06.
Governing Law
20
Section 11.07.
Jurisdiction
20
Section 11.08.
WAIVER OF JURY TRIAL
20
Section 11.09.
Counterparts; Third Party Beneficiaries
20
Section 11.10.
Entire Agreement
20
Section 11.11.
Captions
20
Section 11.12.
Severability
20


 
iii

--------------------------------------------------------------------------------


 


Schedules
 
Schedule 3.04
Noncontravention
Schedule 3.05(f)
Existing Outstanding Shares and Repurchase Obligations
Schedule 3.07
Litigation
Schedule 3.08
Shareholder Agreements



 
Exhibits
 
Exhibit A
Form of New Stockholders Agreement
Exhibit B
Form of Amendment to Existing Stockholders Agreement
Exhibit C
Copy of Agreement for New Equity Investment
Exhibit D
Form of Legal Opinion of Cravath, Swaine & Moore LLP
Exhibit E
First Lien Term Loan Term Sheet
Exhibit F
Form of Amendment to WRC Certificate of Incorporation


 


 




iv

--------------------------------------------------------------------------------




REDEMPTION AND REPURCHASE AGREEMENT (as the same may hereafter be amended,
supplemented or modified, this “Agreement”), dated as of June 22, 2005, among
WRC MEDIA INC., a Delaware corporation (together with its successors and
permitted assigns, “WRC”), SGC PARTNERS I LLC, a Delaware limited liability
company (together with its successors and permitted assigns, the “Exchanger”),
and EAC III L.L.C., a Delaware limited liability company (together with its
successors and permitted assigns, the “Initial Stockholder”).
 
RECITALS


WHEREAS WRC desires to redeem all of the Exchanger’s shares of 18% Junior
Participating Cumulative Convertible Preferred Stock, par value $0.01 per share
(the “Junior Preferred Stock”), of WRC, and the Exchanger is willing to have
redeemed all of its shares of Junior Preferred Stock (the “Securities”), upon
the terms and subject to the conditions hereinafter set forth (such
transactions, collectively, the “Redemption”).
 
WHEREAS WRC and the Initial Stockholder desire to amend certain terms of the
Existing Stockholders Agreement, and the Exchanger is willing to amend such
terms, along with the amendment of certain other terms of the Existing
Stockholders Agreement (as defined below), as an inducement to the Redemption
and Repurchase (as defined below).
 
WHEREAS the Initial Stockholder desires to transfer certain shares of Common
Stock to the Exchanger in connection with the Redemption and the amendment of
the Existing Stockholders Agreement (such transfer, together with the
Redemption, the “Redemption and Repurchase”).
 
NOW THEREFORE, in consideration of the foregoing and the mutual promises herein
contained, WRC and the Exchanger mutually agree as follows:
 
ARTICLE I
 
Definitions
 
 SECTION 1.01.   Definitions. The following terms, as used herein, have the
following meanings:
 
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such Person.
 
“Agreement” has the meaning set forth in the introductory paragraph.
 
“AGS” means American Guidance Service, Inc., a Minnesota corporation.
 
“Board of Directors” means the board of directors of WRC or any committee
thereof that, in the instance, shall have the lawful power to exercise the power
and authority of such board of directors.
 

--------------------------------------------------------------------------------


 
 
“Call Savings” means the amount by which (1) the aggregate amount (principal,
accrued but unpaid interest and the applicable repurchase or redemption premium)
actually paid by WRC, the Purchaser or any of their respective Affiliates to
purchase or redeem all outstanding Senior Subordinated Notes in the Note
Redemption is less than (2) the aggregate amount (principal, accrued but unpaid
interest and a 6.375% redemption premium) that would have been required to be
paid to redeem all outstanding Senior Subordinated Notes at a 106.375%
redemption price, assuming the Senior Subordinated Notes are redeemed on the
date or dates when the actual purchases and/or redemptions occur.
 
“Closing” has the meaning set forth in Section 2.01.
 
“Closing Date” means the date of the Closing.
 
“Common Stock” has the meaning set forth in Section 2.01.
 
“Company Sale”  has the meaning set forth in Section 2.04.
 
“Consideration” has the meaning set forth in Section 2.01.
 
“Credit Agreement” means the Credit Agreement, dated as of March 29, 2004, among
Weekly Reader, CompassLearning, WRC, Credit Suisse First Boston, Bank of
America, N.A. and General Electric Capital Corporation.
 
“Damages” has the meaning set forth in Section 8.02.
 
“Encumbrance”  means, other than the Existing Stockholders Agreement, any: (a)
mortgage, pledge, lien, security interest, charge, hypothecation, security
agreement, security arrangement or encumbrance or other adverse claim of any
kind; (b) purchase or option agreement or put arrangement; (c) subordination
agreement; (d) (other than the issuance of the Initial Stockholder Exchange
Shares) prior sale, transfer, assignment or participation; or (e) agreement to
create or effect any of the foregoing.
 
“Exchange Shares” has the meaning set forth in Section 2.01.
 
“Exchanger” has the meaning set forth in the introductory paragraph.
 
“Existing Management Agreements”  means, collectively, (i) the Management
Agreement between Ripplewood Holdings L.L.C. and Weekly Reader Corporation,
dated as of November 17, 1999, and (ii) the Management Agreement between
Ripplewood Holdings L.L.C. and CompassLearning, dated as of November 17, 1999.
 
“Existing Management Options”  means the options to purchase shares of Common
Stock held by management of WRC and its Subsidiaries as of May 31, 2005.
 
“Existing Stockholders Agreement” has the meaning set forth in Section 3.08.
 
“Existing Stockholders Agreement Amendment” has the meaning set forth in
Section 2.02(d).
 
 
2

--------------------------------------------------------------------------------


 
“Initial Stockholder” has the meaning set forth in the introductory paragraph.
 
“Initial Stockholder Exchange Shares” has the meaning set forth in Section 2.01.
 
“Junior Preferred Stock” has the meaning set forth in the Recitals.
 
“Lien” means, with respect to any property or asset, any mortgage, lien, pledge,
charge, security interest or encumbrance in respect of such property or asset.
 
“New Equity Agreement” has the meaning set forth in Section 6.01(a).
 
“New Equity Investment” has the meaning set forth in Section 6.01(a).
 
“New Management Options” has the meaning set forth in Section 3.05(f).
 
“New Stockholders Agreement” means the Stockholders Agreement dated the date
hereof among WRC, the Initial Stockholder and the holders of WRC’s 15% Senior
Preferred Stock due 2011, in the form of Exhibit A hereto.
 
“1933 Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“1934 Act” means the Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder.
 
“Notes”  means the definitive notes evidencing the Second Lien Term Loans
delivered to the Exchangers (as defined in the Senior Preferred Redemption and
Repurchase Agreement) in connection with the Senior Preferred Redemption and
Repurchase.
 
“Note Redemption”  has the meaning set forth in Section 7.01(g).
 
“Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.
 
“Preferred Stock” has the meaning set forth in Section 3.05(a).
 
“Purchaser” means Pearson Education, Inc.
 
“Redemption and Repurchase” has the meaning set forth in the recitals hereto.
 
“Refinancing” means the refinancing of (i) the Credit Agreement, dated as of
March 29, 2004, among Weekly Reader, CompassLearning, WRC, Credit Suisse First
Boston, Bank of America, N.A. and General Electric Capital Corporation and
(ii) the Second Lien Credit Agreement, dated as of March 29, 2004, among Weekly
Reader, CompassLearning, WRC, Credit Suisse First Boston, Banc of America
Securities LLC, General Electric Capital Corporation and Bank of America, N.A.
 
3

--------------------------------------------------------------------------------


 
“Ripplewood Junior Preferred Stock”  shall mean the shares of Junior Preferred
Stock held by the Initial Stockholder.
 
“Sale” means the sale of all or substantially all of the capital stock of AGS.
 
“Sale Agreement” means the Stock Purchase Agreement dated as of June 22, 2005
between Weekly Reader and the Purchaser, providing for the Sale, to be entered
into contemporaneously with the execution of this Agreement.
 
“Sale Transaction” has the meaning set forth in Section 10.01.
 
“Second Lien Term Loans” means second lien term indebtedness having the terms
set forth in Schedule 2.01 of the Senior Preferred Redemption and Repurchase
Agreement, as in effect on the date hereof.
 
“Securities” has the meaning set forth in the recitals hereto.
 
“Senior Preferred Redemption and Repurchase” shall mean the redemption and
repurchase transactions contemplated by the Senior Preferred Redemption and
Repurchase Agreement.
 
“Senior Preferred Redemption and Repurchase Agreement” means the Redemption and
Repurchase Agreement, dated as of the date hereof, among WRC and the holders of
the Senior Preferred Stock, to be entered into contemporaneously with the
execution of this Agreement.
 
“Senior Preferred Stock”  means the 15% Senior Preferred Stock, par value $0.01,
of WRC due 2011
 
“Senior Subordinated Notes” means the 12 3/4% Senior Subordinated Notes due 2009
issued pursuant to the Indenture dated as of November 17, 1999 among WRC, Weekly
Reader, CompassLearning and the Note Guarantors signatories thereto.
 
“Subsidiary” means any entity of which securities or other ownership interests
having ordinary voting power to elect a majority of the board of directors or
other persons performing similar functions are directly or indirectly owned by
WRC.
 
“Transactions” means, collectively, the Sale, the Refinancing, the New Equity
Investment, the Senior Preferred Redemption and Repurchase, the conversion of
the Ripplewood Junior Preferred Stock as required by Section 7.01(b) hereof, the
Redemption and Repurchase and the amendments effected by the Existing
Stockholder Agreement Amendment.
 
“Weekly Reader” means Weekly Reader Corporation, a Delaware corporation and
Subsidiary of WRC.
 
“WRC” has the meaning set forth in the introductory paragraph.
 
“WRC Exchange Shares” has the meaning set forth in Section 2.01.
 
4

--------------------------------------------------------------------------------


 
ARTICLE II  
 
Redemption and Repurchase
 
SECTION 2.01.   Redemption and Repurchase. Upon the terms and subject to the
conditions of this Agreement, (i) WRC agrees to redeem from the Exchanger and
the Exchanger agrees to surrender for redemption to WRC, all of the Securities
at the closing of the Redemption and Repurchase (the “Closing”) and (ii) the
Initial Stockholder agrees to transfer certain shares of common stock, par value
$0.01 per share (the “Common Stock”), of WRC in connection therewith and the
amendment of the Existing Stockholders Agreement. The aggregate consideration to
be paid or delivered to the Exchanger (the “Consideration”) as part of the
Closing is (a) at the Closing, from WRC, the number of newly issued shares of
Common Stock (the “WRC Exchange Shares”), free and clear of any Encumbrances,
into which the Securities are then convertible at the option of the holder,
(b) at the Closing, from the Initial Stockholder, the number of shares of Common
Stock (free and clear of any Encumbrances), which shares shall then have been
newly issued by WRC to the Initial Stockholder in connection with the New Equity
Investment (the “Initial Stockholder Exchange Shares” and, together with the WRC
Exchange Shares, the “Exchange Shares”), to be determined such that upon the
closing of the Sale, after giving effect to the Transactions and all related
transactions (including the Note Redemption), the Exchange Shares would, when
taken together with the 1,694,039 shares of Common Stock already held by the
Exchanger and the shares of Common Stock issued to it pursuant to clause (a)
above, constitute an aggregate of 8.3074 % of the outstanding Common Stock,
calculated on a fully diluted basis prior to the issuance of New Management
Options, and (c) from WRC, thereafter, promptly following any purchase or
redemption of any Senior Subordinated Notes by WRC, the Purchaser or any of
their respective Affiliates, 24% of the Call Savings attributable to such
purchase or redemption. The Consideration shall be paid or delivered, as
applicable, as provided in Section 2.02 and Section 2.03.
 
SECTION 2.02.   Closing. The Closing shall take place at the offices of Cravath,
Swaine & Moore LLP, Worldwide Plaza, 825 Eighth Avenue, New York, New York,
concurrently with the consummation of the Sale, or at such other time or place
as WRC and the Exchanger may agree. At the Closing:
 
(a)   WRC shall deliver, or cause to be delivered, to the Exchanger, in
immediately available funds, 24% of the Call Savings realized at or prior to the
Closing, if any, by wire transfer (or other means acceptable to the Exchanger)
to an account of Exchanger with a bank in New York City designated by Exchanger
by notice to WRC prior to the Closing;
 
(b)   WRC shall issue and deliver, and the Initial Stockholder shall deliver, or
cause to be delivered, to the Exchanger, certificates or other appropriate
documentation for the Exchange Shares, in accordance with their respective
obligations set forth in Section 2.01, registered in the name of the Exchanger
and bearing appropriate legends; and
 
(c)   The Exchanger shall deliver, or cause to be delivered, to WRC,
certificates or other appropriate documentation for the Securities, duly
endorsed in blank or accompanied by instruments of transfer executed in blank;
and
 
5

--------------------------------------------------------------------------------


 
(d) The Exchanger, WRC and the Initial Stockholder shall enter into an amendment
to the Existing Stockholders Agreement substantially in the form of Exhibit B
hereto (the “Existing Stockholders Agreement Amendment”).
 
SECTION 2.03.   Call Savings. If WRC, the Purchaser or any of their respective
Affiliates purchases or redeems any Senior Subordinated Notes, WRC shall
deliver, or cause to be delivered, to the Exchanger, in immediately available
funds, 24% of the portion of any Call Savings attributable to such purchase or
redemption, by wire transfer (or other means acceptable to the Exchanger) to the
account of the Exchanger with a bank in New York City designated by the
Exchanger by notice to WRC prior to the Closing, it being understood that none
of WRC, the Purchaser or any of their respective Affiliates shall have any
obligation to take any action to realize any Call Savings in connection with
such purchase or redemption.
 
SECTION 2.04.   Sale of Company. If a sale of WRC (a “Company Sale”) occurs
within 12 months of the Closing (as defined in the Sale Agreement), the Initial
Stockholder shall deliver, or cause to be delivered, (free and clear of any
Encumbrances) to the Exchanger promptly after receipt following the closing of
the Company Sale, a portion of consideration for such Company Sale received by
the Initial Stockholder or its successors or assigns equal to, if positive, (x)
the consideration that the Exchanger would have received in respect of its
Securities in connection with the Company Sale (for clarity, disregarding the
sale of any Securities prior to the closing of such Company Sale) if the
Exchanger had not exchanged the Securities for the Exchange Shares pursuant to
this Agreement or otherwise (but, for clarification, all the other Transactions
had occurred at the Closing) minus (y) the consideration that the Exchanger
receives in connection with such Company Sale in respect of its Exchange Shares;
provided that, if any Exchange Shares are disposed of by the Exchanger prior to
the closing of the Company Sale, (i) such Exchange Shares shall nonetheless be
deemed to have instead been sold by the Exchanger in the Company Sale and
therefore shall be counted in clause  (y) and (ii) the amount of consideration
for any such Exchange Shares in clause (y) shall instead be the amount actually
received by the Exchanger in its actual pre-Company Sale disposition of such
Exchange Shares if such amount is less than the amount it would have received
for such Exchange Shares in the Company Sale. As used in this paragraph, a sale
of WRC shall be deemed to occur if all or substantially all of the Common Stock
or voting stock, or all or substantially all of WRC’s assets, are sold, directly
or indirectly, whether by merger (including any merger in which the pre-merger
stockholders of WRC no longer own a majority of WRC immediately after the
merger), consolidation, sale of stock or assets or any other form, in each case
in a transaction or series of related transactions, and entry into definitive
documentation therefor shall constitute a sale. For purposes of clarification
and without limiting the effect of the foregoing, this Section 2.04 does not
create any obligation of WRC or any of its Subsidiaries; only the Initial
Stockholder shall be obligated to deliver (or cause to be delivered, other than
by WRC or any of its Subsidiaries) the payment contemplated by this
Section 2.04.
 
ARTICLE III  
 
Representations and Warranties of WRC
 
WRC represents and warrants to the Exchanger as of the date hereof and as of the
time of Closing that:
 
 
6

--------------------------------------------------------------------------------


 
SECTION 3.01.   Corporate Existence and Power. WRC is a corporation duly
incorporated, validly existing and in good standing under the laws of Delaware
and has all corporate powers and all material governmental licenses,
authorizations, permits, consents and approvals required to carry on its
business as now conducted and as proposed to be conducted.
 
SECTION 3.02.   Corporate Authorization. The execution, delivery and performance
by WRC of each of this Agreement, the Existing Stockholder Agreement Amendment,
the Notes, the Note Agreement and the New Stockholders Agreement and the
consummation by WRC of the transactions contemplated hereby and thereby
(including the issuance of the Exchange Shares and the Note Redemption) are
within the corporate powers of WRC and have been duly authorized by all
necessary corporate action on the part of WRC. This Agreement and the New
Stockholders Agreement each constitutes, and each Note and the Note Agreement
and the Existing Stockholders Agreement, as amended by the Existing Stockholders
Agreement Amendment, when executed will constitute, a valid and binding
agreement of WRC, each enforceable against WRC in accordance with its terms,
except (i) as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer and other laws of general application affecting
enforcement or creditors’ rights generally; (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies; or (iii) as limited by general principles of equity, including without
limitation, concepts of materiality, reasonableness, good faith and fair
dealing, regardless of whether considered in a proceeding in equity or at law.
 
SECTION 3.03.   Governmental Authorization. The execution, delivery and
performance by WRC of each of this Agreement, the Existing Stockholders
Agreement Amendment, the Notes, the Note Agreement and the New Stockholders
Agreement and the consummation of the transactions contemplated hereby and
thereby require no order, license, consent, authorization or approval of, or
exemption by, or action by or in respect of, or notice to, or filing or
registration with, any governmental body, agency or official to be obtained or
made by, or with respect to, WRC, except (i) as have been obtained or made (or
are not required to be obtained or made until after the Closing), (ii) as
required pursuant to the Securities Exchange Act of 1934 and (iii) filings of
termination statements, mortgage releases, financing statements, mortgages and
other notices in connection with the Refinancing and the Second Lien Term Loans.
 
SECTION 3.04.   Noncontravention. Except as set forth on Schedule 3.04 hereto,
the execution, delivery and performance by WRC of each of this Agreement, the
Existing Stockholders Agreement Amendment, the Notes, the Note Agreement and the
New Stockholders Agreement and the consummation of the transactions contemplated
hereby and thereby do not and will not (i) violate WRC’s certificate of
incorporation or bylaws, (ii) violate any applicable law, rule, regulation,
judgment, injunction, order or decree, (iii) require any consent or other action
by any Person under, constitute a default under (with due notice or lapse of
time or both), or give rise to any right of termination, cancellation or
acceleration of any right or obligation of WRC or to a loss of any benefit to
which WRC is entitled under any provision of any material agreement or other
instrument binding upon WRC or any of WRC’s assets or properties or (iv) result
in the creation or imposition of any material Lien on any of WRC’s properties or
assets.
 
 
7

--------------------------------------------------------------------------------


 
SECTION 3.05.   Capitalization and Voting Rights of WRC. (a) The authorized
capital stock of WRC as of May 31, 2005 consists of 20,000,000 shares of Common
Stock and 20,000,000 shares of preferred stock, par value $0.01 per share (the
“Preferred Stock”), and the outstanding capital stock of WRC as of May 31, 2005
consists of 7,008,406 shares of Common Stock and 3,547,980 shares of Preferred
Stock. As of the Closing, the authorized capital stock of WRC will consist of
400,000,000 shares of Common Stock and 20,000,000 shares of Preferred Stock.
 
(b)   Immediately following the Closing and after giving effect to the
Transactions and the other transactions contemplated by this Agreement, the
Exchange Shares will in the aggregate constitute 8.3074% of the outstanding
Common Stock, calculated on a fully diluted basis prior to the issuance of New
Management Options, and WRC will have no outstanding shares of Preferred Stock.
 
(c)   As of May 31, 2005, (i) the Initial Stockholder owned 4,870,494 shares of
Common Stock representing 69.5% of the outstanding Common Stock and the
Exchanger’s 1,694,039 shares of Common Stock represented 24.2% of the
outstanding Common Stock.
 
(d)   The Initial Stockholder owns all of the outstanding shares of Junior
Preferred Stock, other than the outstanding shares of Junior Preferred Stock
owned by the Exchanger.
 
(e)    All of the outstanding shares of Senior Preferred Stock are owned by the
“Exchangers,” as such term is defined in the Senior Preferred Redemption and
Repurchase Agreement. 
 
(f)   All of the outstanding shares of capital stock of WRC have been duly
authorized and validly issued and are fully paid and non-assessable. Except for
(1) the Existing Management Options and options to be issued to management of
WRC and its Subsidiaries representing the right to purchase up to 15% of the
outstanding shares of Common Stock after giving effect to the transactions
contemplated hereby at an exercise price that is no less than the fair market
value of one share of Common Stock at the time of issuance of such options as
determined in good faith by the Board of Directors (the “New Management
Options”), (2) the 7,008,406 shares of Common Stock outstanding on the date
hereof, (3) the shares of Common Stock to be issued in connection with the
Redemption and Repurchase, (4) the shares of Common Stock to be issued pursuant
to the Senior Redemption and Repurchase Agreement, (5) the shares of Common
Stock to be issued in connection with the New Equity Investment and (6) as set
forth in Schedule 3.05(f) hereto, the shares of Common Stock issued in
connection with the Senior Preferred Redemption and Repurchase, the shares of
Common Stock issued in connection with the New Equity Investment, and as set
forth in Schedule 3.05(f) hereto, there are, and immediately after the Closing
and after giving effect to the transactions contemplated hereby there will be,
no (i) outstanding shares of capital stock or voting securities of WRC, (ii)
securities of WRC convertible into or exchangeable for shares of capital stock
or voting securities of WRC, (iii) options or other rights to acquire from WRC,
or other obligation of WRC to issue, any capital stock, voting securities or
securities convertible into or exchangeable for capital stock or voting
securities of WRC or (iv) other than as expressly permitted in this Agreement,
the Existing Stockholders Agreement or the New Stockholders Agreement,
obligations of WRC and its Subsidiaries to repurchase or otherwise acquire or
retire any shares
 
 
8

--------------------------------------------------------------------------------


 
of capital stock or voting securities or any convertible or exchangeable
securities, options or other rights of the type described in (i), (ii), or
(iii).
 
SECTION 3.06.   Valid Issuance of Exchange Shares. The Exchange Shares have been
duly and validly authorized and, when issued and delivered to the Exchanger in
accordance with the terms of this Agreement, will be fully paid and
non-assessable. The WRC Exchange Shares are being issued and delivered to the
Exchanger, and the Initial Stockholder Exchange Shares are being issued and
delivered to the Initial Stockholder, free and clear of any Encumbrances.
 
SECTION 3.07.   Litigation. Except as set forth in Schedule 3.07, as of the date
of this Agreement, there is no action, suit, investigation or proceeding pending
against or, to the knowledge of WRC, threatened against or affecting WRC or any
of its properties before any court or arbitrator or any governmental body,
agency or official which in any manner challenges or seeks to prevent, enjoin,
alter or materially delay any of the Transactions or which could reasonably be
expected to have a material adverse effect on the business, financial condition,
properties or operations of WRC.
 
SECTION 3.08.   Shareholder Arrangements. Other than the New Stockholders
Agreement, the Amended and Restated Stockholders Agreement dated as of November
17, 1999 (the “Existing Stockholders Agreement”), among WRC, SGC Partners I LLC
(previously SGC Partners II LLC) and EAC III, L.L.C., the Senior Preferred
Redemption and Repurchase Agreement, other agreements entered into between
Exchanger and WRC, the agreements listed on Schedule 3.08 and this Agreement,
WRC is not party to or bound by any agreement with any of its stockholders or
any of their respective Affiliates.
 
SECTION 3.09.   Disclosure; Delivery of Documents. WRC has provided to the
Exchanger true and complete copies of agreements or understandings (including
written forms of any oral agreements or understandings) entered into by WRC or
any of its Affiliates or, to the knowledge of WRC, otherwise by any stockholders
of WRC or any of their respective Affiliates, in each case in connection with
the Transactions, and, as a result, all terms of the Transactions, including
terms related to the payment of any fees in connection with the Transactions,
have been disclosed to the Exchanger. In connection with the Transactions, no
management agreements, other than the Existing Management Agreements, or similar
arrangements are being entered into and the only fees being paid in connection
with the Transactions to any WRC stockholder (or any of their respective
Affiliates) by WRC or any of its Affiliates are reimbursement of out-of-pocket
expenses and the payments set forth in Schedule 3.09, and there are not any
other arranging or transaction fees.
 
SECTION 3.10.   Brokers’ or Finders’ Fees. There is no investment banker,
broker, finder or other intermediary which has been retained by, will be
retained by or is authorized to act on behalf of WRC who might be entitled to
any fee or commission from the Exchanger upon consummation of the transactions
contemplated by this Agreement.
 
9

--------------------------------------------------------------------------------


 
ARTICLE IV  
 
Representations and Warranties of the Initial Stockholder
 
The Initial Stockholder represents and warrants to the Exchanger as of the date
hereof and as of the time of Closing that:
 
SECTION 4.01.   Existence and Power. The Initial Stockholder is a limited
liability company duly formed, validly existing and in good standing under the
laws of Delaware and has all requisite limited liability company powers and all
material governmental licenses, authorizations, permits, consents and approvals
required to carry on its business as now conducted and as proposed to be
conducted.
 
SECTION 4.02.   Authorization. The execution, delivery and performance by the
Initial Stockholder of each of this Agreement, the Existing Stockholders
Agreement Amendment and the New Equity Agreement and the consummation by the
Initial Stockholder of the transactions contemplated hereby and thereby are
within the limited liability company powers of the Initial Stockholder and have
been duly authorized by all necessary limited liability company action on the
part of the Initial Stockholder. This Agreement, the Existing Stockholders
Agreement Amendment and the New Equity Agreement each constitutes a valid and
binding agreement of the Initial Stockholder, each enforceable against the
Initial Stockholder in accordance with its terms, except (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer and other laws of general application affecting enforcement or
creditors’ rights generally; (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies; or (iii) as limited by general principles of equity, including without
limitation, concepts of materiality, reasonableness, good faith and fair
dealing, regardless of whether considered in a proceeding in equity or at law.
 
SECTION 4.03.   Governmental Authorization. The execution, delivery and
performance by the Initial Stockholder of each of this Agreement, the Existing
Stockholder Agreement as amended by the Existing Stockholders Agreement
Amendment and the New Equity Agreement and the consummation of the transactions
contemplated hereby and thereby require no order, license, consent,
authorization or approval of, or exemption by, or action by or in respect of, or
notice to, or filing or registration with, any governmental body, agency or
official to be obtained or made by, or with respect to, the Initial Stockholder,
except as have been obtained or made (or are not required to be obtained or made
until after the Closing).
 
SECTION 4.04.   Noncontravention. The execution, delivery and performance by the
Initial Stockholder of each of this Agreement, the Existing Stockholders
Agreement Amendment and the New Equity Agreement and the consummation of the
transactions contemplated hereby and thereby do not and will not (i) violate the
Initial Stockholder’s certificate of formation, operating agreement or similar
instrument, (ii) violate any applicable law, rule, regulation, judgment,
injunction, order or decree, (iii) require any consent or other action by any
Person under, constitute a default under (with due notice or lapse of time or
both), or give rise to any right of termination, cancellation or acceleration of
any right or obligation of the Initial Stockholder or to a loss of any benefit
to which the Initial Stockholder is entitled under any provision of any material
agreement or other instrument binding upon the Initial Stockholder
 
 
 
10

--------------------------------------------------------------------------------


 
 
or any of the Initial Stockholder’s assets or properties or (iv) result in the
creation or imposition of any material Lien on any of the Initial Stockholder’s
properties or assets.
 
SECTION 4.05.   The Exchange Shares. When issued to the Initial Stockholder in
connection with the New Equity Investment, the Initial Stockholder will have
good and valid title to, and will be the sole legal and beneficial owner of, the
Initial Stockholder Exchange Shares, free and clear of any Encumbrances.
Assuming the Exchanger has the requisite power and authority to be the lawful
owner of the Initial Stockholder Exchange Shares, upon delivery to the Exchanger
at the Closing of certificates representing the Initial Stockholder Exchange
Shares, duly endorsed by the Initial Stockholder for transfer to the Exchanger,
good and valid title to the Initial Stockholder Exchange Shares will pass to
Exchanger, free and clear of any Encumbrances, other than those arising from
acts of the Exchanger or its Affiliates. Other than the Existing Stockholders
Agreement, the Exchange Shares are not subject to any voting trust agreement or
other contract or arrangement to which WRC or the Initial Stockholder (or any of
its Affiliates) is a party, or by which any of them are otherwise bound,
restricting or otherwise relating to the voting, dividend rights or disposition
of such Exchange Shares.
 
SECTION 4.06.   Brokers’ or Finders’ Fees. There is no investment banker,
broker, finder or other intermediary which has been retained by, will be
retained by or is authorized to act on behalf of the Initial Stockholder who
might be entitled to any fee or commission from the Exchanger upon consummation
of the transactions contemplated by this Agreement.
 
ARTICLE V
 
Representations and Warranties of the Exchanger
 
The Exchanger represents and warrants to WRC, as of the date hereof and as of
the time of Closing that:
 
SECTION 5.01.   Existence and Power. The Exchanger is duly organized, validly
existing and in good standing under the laws of its jurisdiction of organization
and has all powers (corporate, partnership or otherwise) and all material
governmental licenses, authorizations, permits, consents and approvals required
to carry on its business as now conducted.
 
SECTION 5.02.   Authorization. The execution, delivery and performance by the
Exchanger of this Agreement and the consummation of the transactions
contemplated hereby are within the powers (corporate, partnership or otherwise)
of the Exchanger and have been duly authorized by all necessary action
(corporate, partnership or otherwise) on the part of the Exchanger. This
Agreement constitutes a valid and binding agreement of the Exchanger,
enforceable in accordance with its terms, except (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer and
other laws of general application affecting enforcement or creditors’ rights
generally; (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies; or (iii) as limited
by general principles of equity, including without limitation, concepts of
materiality, reasonableness, good faith and fair dealing, regardless of whether
considered in a proceeding in equity or at law.
 
 
11

--------------------------------------------------------------------------------


 
SECTION 5.03.   Governmental Authorization. The execution, delivery and
performance by the Exchanger of this Agreement, and the consummation of the
transactions contemplated hereby, require no order, license, consent,
authorization or approval of, or exemption by, or action by or in respect of, or
notice to, or filing or registration with, any governmental body, agency or
official to be obtained or made by, or with respect to, such Exchanger, other
than routine regulatory filings in the ordinary course.
 
SECTION 5.04.   Acquisition For Investment. The Exchanger is acquiring the
Exchange Shares it is receiving pursuant to this Agreement for investment for
its own account and not with a view to, or for sale in connection with, any
distribution thereof.
 
SECTION 5.05.   Private Placement. (a) The Exchanger understands that (i) the
offering and sale of the Exchange Shares hereby is intended to be exempt from
registration under the 1933 Act and (ii) there is no market for the Exchange
Shares, and there can be no assurance that the Exchanger will be able to sell or
dispose of the Exchange Shares to be acquired by the Exchanger.
 
(b)   The Exchanger’s financial situation is such that the Exchanger can afford
to bear the economic risk of holding the Exchange Shares acquired hereunder for
an indefinite period of time, and the Exchanger can afford to suffer the
complete loss of the investment in the Exchange Shares.
 
SECTION 5.06.   Litigation. There is no action, suit, investigation or
proceeding pending against or, to the knowledge of the Exchanger, threatened
against or affecting the Exchanger before any court or arbitrator or any
governmental body, agency or official which in any manner challenges or seeks to
prevent, enjoin, alter or materially delay the transactions contemplated by this
Agreement.
 
SECTION 5.07.   Brokers’ or Finders’ Fees. There is no investment banker,
broker, finder or other intermediary which has been retained by, will be
retained by or is authorized to act on behalf of the Exchanger who might be
entitled to any fee or commission from WRC or the Exchanger upon consummation of
the transactions contemplated by this Agreement.
 
ARTICLE VI
 
Covenants of WRC
 
SECTION 6.01.   Covenants of WRC. In further consideration of the agreements of
the Exchanger contained in this Agreement, WRC covenants with the Exchanger as
follows:
 
(a)    During the period commencing on the date hereof and ending upon the
earlier of the Closing or the termination of this Agreement, (i) WRC shall not,
and shall not permit any of its Subsidiaries to, (A) amend or waive any of the
provisions of the letter agreement (the “New Equity Agreement”) relating to the
purchase of Common Stock (the “New Equity Investment”) by the Initial
Stockholder, a copy of which is attached hereto as Exhibit C, the Senior
Preferred Redemption and Repurchase Agreement or the New Stockholders Agreement
or any other agreement related to the Transactions, including, without
 
 
12

--------------------------------------------------------------------------------


 
limitation any such agreements referred to in Section 3.09, or (B) enter into
any other agreement or arrangement with any of WRC’s stockholders or any of
their respective Affiliates (other than agreements or arrangements with
employees of WRC or any of its Subsidiaries in their capacity as such), in each
case without the prior written consent of the Exchanger and (ii) WRC shall not,
and shall not permit any of its Subsidiaries to, amend or waive any material
term of the Sale Agreement that would have an adverse effect on the interests of
the Exchanger (it being understood that any reduction in the purchase price
payable under the Sale Agreement would be a change of a material term that would
have an adverse effect on the interests of the Exchanger) without the prior
written consent of the Exchanger;
 
(b)   WRC shall comply with its obligations under the Sale Agreement, if any, to
cause the consummation of the Sale to occur;
 
(c)   WRC and the Initial Stockholder agree to use their reasonable commercial
efforts (x) to obtain all consents and to take all other actions necessary to
ensure that the consummation of the Transactions does not violate or result in a
default under any of the agreements or instruments listed on Schedule 3.04 and
(y) to take all other actions necessary or desirable to consummate and to give
full effect to the transactions contemplated by this Agreement; 
 
(d)   WRC shall comply with its obligation under the Sale Agreement, if any, to
obtain, and cooperate in obtaining, consents from third parties in connection
with consummating the Sale;
 
(e)   During the period commencing on the date hereof and ending upon the
earlier of the Closing or the termination of this Agreement, WRC shall not
permit the exercise price of the Existing Management Options or New Management
Options to be reduced and shall not permit the exercise price of any New
Management Options issued after the date hereof to be less than the fair market
value of one share of Common Stock at the time of issuance of such New
Management Options as determined in good faith by the Board of Directors; 
 
ARTICLE VII
 
Conditions to Closing
 
SECTION 7.01.   Conditions to Obligations of the Exchanger. The obligations of
the Exchanger to consummate the Closing are subject to the satisfaction of the
following conditions:
 
(a)   WRC shall have received at least $26,000,000 in aggregate gross cash
proceeds from the New Equity Investment;
 
(b)   Contemporaneously with the Closing, the Senior Preferred Redemption and
Repurchase will occur in accordance with the terms of the Senior Preferred
Redemption and Repurchase Agreement without any waiver or modification and the
Ripplewood Junior Preferred Stock will be converted into Common Stock pursuant
to its terms;
 
 
13

--------------------------------------------------------------------------------


 
(c)   The holder of the Ripplewood Junior Preferred Stock shall have waived in
writing the application of Paragraph 5 of the Certificate of Designations,
Preferences and Rights of the Junior Preferred Stock to the transactions
contemplated by this Agreement, and WRC shall have provided the Exchanger with a
true and complete copy of such written waiver;
 
(d)   In addition to the waiver specified in Section 7.01(c), WRC and its
Subsidiaries shall have received in writing all material (or, with respect to
contracts and arrangements with any stockholder of WRC, all) third-party
consents and waivers necessary for WRC and its Subsidiaries to consummate the
Closing and the other Transactions, and WRC shall have provided the Exchanger
with true and complete copies of all such written consents and waivers;
 
(e)   WRC shall own 100% of the outstanding common stock of Weekly Reader (other
than the 5.1% of outstanding common stock of Weekly Reader held by PRIMEDIA
Inc.) and CompassLearning;
 
(f)   Immediately following the Closing, WRC shall have no outstanding equity
securities other than its Common Stock, the Existing Management Options and the
New Management Options;
 
(g)   Either (i) WRC shall have issued a notice of redemption or offered to
purchase all outstanding Senior Subordinated Notes pursuant to the terms on the
indenture therefor, and deposited with the trustee therefor a sum sufficient to
pay all accrued but unpaid interest and the applicable redemption or purchase
price for such notes on the redemption or purchase date or (ii) the Purchaser
shall have become the “Issuer” of the outstanding Senior Subordinated Notes
pursuant to Section 5.02 of the indenture therefor (the “Note Redemption”);
 
(h)   Upon the closing of the Transactions (and after giving effect to the Note
Redemption), the total indebtedness of WRC shall not exceed (i) with respect to
first-lien indebtedness, $82,500,000 of term debt plus a revolving credit
facility with loan commitments not to exceed $25,000,000 in the aggregate, and
(ii) with respect to the Second Lien Term Loans, $30,000,000;
 
(i)   The terms contained in the definitive agreements for the Refinancing shall
be substantially the terms reflected in the term sheets therefor, except for
additions or deviations that do not materially and adversely affect the
interests of the Exchanger;
 
(j)   Each of WRC and the Initial Stockholder shall have performed in all
material respects all of its respective obligations hereunder required to be
performed by it on or prior to the Closing Date, the representations and
warranties of each of WRC and the Initial Stockholder contained in this
Agreement not qualified as to materiality shall be true in all material respects
when made and at and as of the time of Closing, as if made at and as of such
time, and the representations and warranties of each of WRC and the Initial
Stockholder contained in this Agreement containing a materiality exception shall
be true when made and at and as of the time of Closing, as if made at and as of
such time;
 
(k)   The Exchanger shall have received an opinion from Cravath, Swaine & Moore
LLP, counsel for WRC and the Initial Stockholder, in form and substance
substantially as set forth in Exhibit D;
 
 
14

--------------------------------------------------------------------------------


 
(l)   WRC shall have paid in full all costs and expenses, including any
out-of-pocket expenses, of the Exchanger then due and required to be paid by WRC
pursuant to Section 10.03 hereof;
 
(m)   The Exchanger shall have received all documents it may reasonably request
(i) relating to the existence of WRC and the Initial Stockholder and the
authority of WRC and the Initial Stockholder to enter into this Agreement and
the Existing Stockholder Agreement Amendment and (ii) relating to or evidencing
the satisfaction of any condition to Closing pursuant to this Article VII, all
in form and substance reasonable satisfactory to the Exchanger; 
 
(n)   All material actions by or in respect of, or filings with, any
governmental body, agency, official or authority required to permit the
consummation of the Closing shall have been taken, made or obtained;
 
(o)   The Sale shall have been consummated (or shall be consummated concurrently
with the Closing); and
 
(p)   There is no action, suit, investigation or proceeding pending against or
affecting WRC or the Initial Stockholder or any of their respective properties
before any court or arbitrator or any governmental body, agency or official
which in any manner challenges or seeks to prevent, enjoin, alter or materially
delay the transactions contemplated by this Agreement.
 
SECTION 7.02.   Conditions to Obligation of WRC. The obligation of WRC to
consummate the Closing is subject to the satisfaction of the following
conditions:
 
(a)   The Sale shall have been consummated (or shall be consummated concurrently
with the Closing);
 
(b)   The Exchanger shall have performed in all material respects all of its
obligations hereunder required to be performed by it at or prior to the Closing
Date, the representations and warranties of the Exchanger contained in this
Agreement not qualified as to materiality shall be true in all material respects
when made and at and as of the time of Closing, as if made at and as of such
time, and the representations and warranties of the Exchanger contained in this
Agreement containing a materiality exception shall be true when made and at and
as of the time of Closing, as if made at and as of such time.
 
SECTION 7.03.   Conditions to Obligations of Each Party. The obligation of each
party to consummate the Closing is subject to the satisfaction of the following
condition:
 
(a)   The first lien term loan as contemplated by the term sheet dated June 22,
2005, a copy of which is attached hereto as Exhibit E, shall have been funded
and the revolving credit facility contemplated therein shall be available for
drawdown; and
 
(b)   A duly authorized and adopted amendment in the form of Exhibit F attached
hereto to the Certificate of Incorporation of WRC shall have been filed with the
Secretary of State of Delaware and shall have become effective.
 
 
15

--------------------------------------------------------------------------------


 
ARTICLE VIII
 
Survival; Indemnification
 
SECTION 8.01.   Survival. The representations and warranties of the parties
hereto contained in this Agreement or in any certificate delivered pursuant
hereto or in connection herewith shall survive the Closing (for the purpose of
Section 8.02 only). A breach of any representation or warranty made in this
Agreement shall not affect in any manner whatsoever the relative rights and
obligations of the parties to and under the Existing Stockholders Agreement.
 
SECTION 8.02.   Indemnification. (a) WRC hereby indemnifies the Exchanger and
its Affiliates, limited partners, general partners, members, directors, officers
and employees against, and agrees to hold each of them harmless from, any and
all damage, loss, liability and expense (including, without limitation,
reasonable expenses of investigation and reasonable attorneys’ fees and expenses
in connection with any action, suit or proceeding) (“Damages”) incurred or
suffered by any such party arising out of any misrepresentation or breach of
warranty, covenant or agreement made or to be performed by WRC pursuant to this
Agreement.
 
(b)   The Exchanger hereby indemnifies WRC and its, Affiliates, limited
partners, general partners, members, directors, officers and employees against,
and agrees to hold each of them harmless from, any and all Damages incurred or
suffered by any such party arising out of any misrepresentation or breach of
warranty, covenant or agreement made or to be performed by the Exchanger
pursuant to this Agreement.
 
(c)   The Initial Stockholder hereby indemnifies the Exchanger and its
Affiliates, limited partners, general partners, members, directors, officers and
employees against, and agrees to hold each of them harmless from, any and all
Damages incurred or suffered by any such party arising out of any
misrepresentation or breach of warranty, covenant or agreement made or to be
performed by the Initial Stockholder pursuant to this Agreement. If the Initial
Stockholder or any of its successors or assigns shall (i) consolidate with or
merge into any other Person and shall not be the continuing or surviving
corporation or entity of such consolidation or merger or (ii) transfer all or
substantially all of its properties and assets to any Person, then, and in each
such case, proper provisions shall be made so that the successors and assigns of
the Initial Stockholder (or acquiror of such assets), as the case may be, shall
assume all of the obligations of the Initial Stockholder set forth in this
Section 8.02.
 
SECTION 8.03.   Exclusivity. After the Closing, Section 8.02 will provide the
exclusive remedy for any misrepresentation or breach of warranty or other claim
arising out of this Agreement or the transactions contemplated hereby.
 
ARTICLE IX
 
Termination
 
SECTION 9.01.   Grounds For Termination. This Agreement may be terminated at any
time prior to the Closing:
 
 
 
16

--------------------------------------------------------------------------------


 
(a)   by mutual written agreement of WRC and the Exchanger; 
 
(b)   by the Exchanger if WRC or the Initial Stockholder shall be in material
breach of any of its representations, warranties or covenants contained in this
Agreement;
 
(c)   by WRC or the Exchanger if the Sale Agreement or the Senior Preferred
Redemption and Repurchase Agreement is terminated in accordance with its terms; 
 
(d)   by WRC or the Exchanger if consummation of the transactions contemplated
hereby would violate any non-appealable final order, decree or judgment of any
court or governmental body having competent jurisdiction; or
 
(e)   by WRC or the Exchanger, if the Closing does not occur on or prior to
August 15, 2005.
 
This Agreement shall terminate (i) in the case of termination pursuant to clause
(a) above, upon the execution and delivery of the written agreement referred to
in such clause or (ii) in the case of termination pursuant to clause (b), (c),
(d) or (e) above, upon notice by the party desiring to terminate this Agreement
to the other parties hereto.
 
SECTION 9.02.   Effect of Termination. If this Agreement is terminated as
permitted by Section 9.01, such termination shall be without liability of any
party (or any Affiliate, stockholder, general partner, limited partner, member,
director, officer, employee, agent, consultant or representative of such party)
to the other parties to this Agreement; provided, that if such termination shall
result from the willful (i) failure of any party to fulfill a condition to the
performance of the obligations of another party, (ii) failure to perform a
covenant of this Agreement or (iii) breach by any party hereto of any
representation or warranty or agreement contained herein, such party shall be
fully liable for any and all Damages incurred or suffered by each other party as
a result of such failure or breach. The provisions of Sections 11.03, 11.05,
11.06, 11.07 and 11.08 shall survive any termination hereof pursuant to Section
8.01.
 
ARTICLE X
 
Standstill
 
SECTION 10.01.   Standstill. The Exchanger agrees that, unless this Agreement is
terminated pursuant to Section 9.01, it shall not, directly or indirectly,
(1) transfer, sell, convey, assign, gift, hypothecate, pledge or otherwise
dispose of, whether voluntarily or by operation of law, any shares of Junior
Preferred Stock or enter into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
any shares of Junior Preferred Stock, whether any such transaction is to be
settled by delivery of shares of Junior Preferred Stock, in cash or otherwise
(any such transaction, a “Sale Transaction”), (2) solicit, initiate or encourage
the submission of, any proposal for a Sale Transaction or (3) offer or agree to
enter into any agreement with respect to a Sale Transaction. Any transfer, sale,
conveyance, assignment, gift, hypothecation, pledge or other disposition,
whether voluntary or by operation of law, or transfer of economic consequences
of ownership, of any share, partnership interest, membership interest or any
other ownership interest in any entity that is a direct or indirect beneficial
or record owner of any share of Junior Preferred Stock
 
 
17

--------------------------------------------------------------------------------


 
 
 (including any disposition by means of a merger, consolidation or similar
transaction) or any other transaction that has the economic effect of any of the
foregoing (including the designation of any beneficiary of any trust that is a
direct or indirect beneficial or record owner of any share of Junior Preferred
Stock) shall be deemed to be a Sale Transaction subject to this Section 9.01.
 
ARTICLE XI
 
Miscellaneous
 
SECTION 11.01.   Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including facsimile transmission) and shall
be given, if to the Exchanger to:
 
SGC Partners I LLC
1221 Avenue of the Americas
New York, New York 10020
Attention: Sengal Selassie
Facsimile: (646) 562-1132


with a copy to:
 
Covington & Burling
1330 Avenue of the Americas
New York, New York 10019
Attention:  J. D. Weinberg, Esq.
Facsimile: (212) 841-1010
 
if to WRC, to:
 
WRC Media Inc.
c/o Ripplewood Holdings L.L.C.
One Rockefeller Plaza, 32nd Floor
New York, New York 10020
Attention:  Timothy C. Collins
    Charles L. Laurey
Facsimile:   (212) 218-2719
                    (212) 581-4110
 
with a copy to:
 
Cravath, Swaine & Moore LLP
Worldwide Plaza
825 Eighth Avenue
New York, New York 10019
Attention: Peter S. Wilson, Esq.
Facsimile: (212) 474-3700
 
 
18

--------------------------------------------------------------------------------


 
if to the Initial Stockholder, to:
 
EAC III L.L.C
c/o Ripplewood Holdings L.L.C.
One Rockefeller Plaza, 32nd Floor
New York, New York 10020
Attention:  Christopher Minnetian
Facsimile: (212) 218-4699
 
or to such other address or telecopy number and with such other copies as such
party may hereafter specify for the purpose of notice.
 
All such notices, requests and other communications shall be deemed received on
the date of receipt by the recipient thereof if received prior to 5 p.m. in the
place of receipt and such day is a business day in the place of receipt.
Otherwise, any such notice, request or communication shall be deemed not to have
been received until the next succeeding business day in the place of receipt.
 
SECTION 11.02.   Amendments and Waivers. (a) Except as expressly provided in
Section 8.01, any provision of this Agreement may be amended or waived if, but
only if, such amendment or waiver is in writing and is signed, in the case of an
amendment, by each party to this Agreement, or in the case of a waiver, by the
party against whom the waiver is to be effective.
 
(b)   No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.
 
SECTION 11.03.   Expenses; Other Payments. All costs and expenses incurred in
connection with this Agreement shall be paid by the party incurring such cost or
expense; provided that WRC shall pay, on a timely basis as billed, the fees and
expenses of the Exchanger’s counsel in connection with the Transactions, whether
or not consummated.
 
SECTION 11.04.   Consent and Waiver. Subject to the satisfaction of the
conditions set forth in Section 7.01 and the occurrence of the Closing, the
Exchanger (A) waives (i) any applicability to the Transactions of Sections 2.05,
3.04 or 5.02 of the Existing Stockholders Agreement or any other provision of
the Existing Stockholders Agreement (including any approval, notification or
other rights) applicable to the Transactions to the extent inconsistent with the
terms of this Agreement, and (ii) any right to subscribe for and purchase any
shares of common stock of WRC pursuant to Article V of the Existing Stockholders
Agreement in connection with the Transactions and (B) if required, agrees to
vote in favor of the adoption of an amendment in the form of Exhibit F attached
hereto to the Certificate of Incorporation of WRC.
 
SECTION 11.05.   Successors and Assigns. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns; provided, that no party may assign, delegate
or otherwise transfer any of its rights or
 
 
19

--------------------------------------------------------------------------------


 
 
obligations under this Agreement without the consent of each other party hereto,
except that the Exchanger may assign any of its rights and obligations hereunder
to any transferee of any of its shares in WRC that also complies with the
transferee requirements of Section 6.01(a) of the Existing Stockholders
Agreement.
 
SECTION 11.06.   Governing Law. This Agreement shall be governed by and
construed in accordance with the law of the State of New York, without regard to
the conflict of law rules of such state.
 
SECTION 11.07.   Jurisdiction. The parties hereto agree that any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement or the transactions contemplated
hereby may only be brought in the United States District Court for the Southern
District of New York or any New York State court sitting in New York City, and
each of the parties hereby consents to the jurisdiction of such courts (and of
the appropriate appellate courts therefrom) in any such suit, action or
proceeding and irrevocably waives, to the fullest extent permitted by law, any
objection which it may now or hereafter have to the laying of the venue of any
such suit, action or proceeding in any such court or that any such suit, action
or proceeding which is brought in any such court has been brought in an
inconvenient forum. Process in any such suit, action or proceeding may be served
on any party anywhere in the world, whether within or without the jurisdiction
of any such court. Without limiting the foregoing, each party agrees that
service of process on such party as provided in Section 10.01 shall be deemed
effective service of process on such party.
 
SECTION 11.08.   WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
 
SECTION 11.09.   Counterparts; Third Party Beneficiaries. This Agreement may be
signed in any number of counterparts, each of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument. This Agreement shall become effective when each party hereto shall
have received a counterpart hereof signed by the other party hereto. No
provision of this Agreement shall confer upon any Person other than the parties
hereto any rights or remedies hereunder.
 
SECTION 11.10.   Entire Agreement. This Agreement (including the documents,
schedules and exhibits referred to herein and therein) constitute the entire
agreement between the parties with respect to the subject matter of this
Agreement and supersede all prior agreements and understandings, both oral and
written, between the parties with respect to the subject matter of this
Agreement.
 
SECTION 11.11.   Captions. The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof.
 
SECTION 11.12.   Severability. If one or more provisions of this Agreement are
held to be unenforceable under applicable law, such provision shall be excluded
from this Agreement and the balance of this Agreement shall be interpreted as if
such provision were so
 
 
20

--------------------------------------------------------------------------------


 
excluded and shall be enforced in accordance with its terms to the maximum
extent permitted by law.
 

21

--------------------------------------------------------------------------------


 

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers, partners or representatives as
of the day and year first above written.
 


WRC MEDIA INC.
 
By:  /s/                                                                                                                                                      
Name:  Ricbhard Nota
Title:    EVP, Operations







SGC PARTNERS I LLC
 
    
By: 
/s/                                                                                                  
Name:  Christoper A. White
Title:    Director
 
 
 
 
EAC III L.L.C.
 
By EAC IV L.L.C.
   its Managing Member
 
By Ripplewood Partners, L.P.
   its Sole Member
 
By Ripplewood Investments L.L.C.
   its General Partner
 
By: 
/s/                                                                                                   
Name:
Title:







22

--------------------------------------------------------------------------------



 
 
Exhibit B
Form of Amendment to Existing Stockholders Agreement
 
 




 
FIRST AMENDMENT dated as of June [__], 2005 (this “Amendment”), to the AMENDED
AND RESTATED STOCKHOLDERS AGREEMENT dated as of November 17, 1999 (the
“Agreement”), among WRC MEDIA INC. (the “Parent”), SGC PARTNERS I LLC (the
“Purchaser”) and EAC III L.L.C. (the “Initial Stockholder”).
 


 
The Parent, the Purchaser and the Initial Stockholder desire to amend certain
provisions of the Agreement as set forth in this Amendment. This Amendment is
being entered into pursuant to the Redemption and Repurchase Agreement, dated as
of June 22, 2005, among the parties hereto (as it may be amended and
supplemented from time to time, the “Redemption and Repurchase Agreement”). This
Amendment shall become effective upon the Closing (such time, being referred to
herein as the “Effective Time”) as defined in the Redemption and Repurchase
Agreement. Unless otherwise specified, all capitalized terms used but not
defined in this Amendment have the meanings ascribed to such terms in the
Agreement. Except as specifically amended by this Amendment, the Agreement
remains in full force and effect.
 
In consideration of the premises and mutual agreements set forth below, the
parties agree as follows:
 
1.  Amendments.  (A) Section 1.01 of the Agreement is hereby amended by
replacing the words “Common Stock” therein with the words “Issuable Shares.”


(B)  Section 2.05 of the Agreement is hereby amended by deleting the last
paragraph of such section in its entirety.


(C)  Sections 3.03(a), (b), (c), (d) and (f), shall, from the Effective Time,
have no further force and effect.


(D) The following new Section 3.03(g) is hereby added to the Agreement:


(g) Purchaser shall be entitled to designate from time to time an individual to
serve as an observer for Purchaser at all meetings of the Board of Directors or
any committee thereof (the “Board Observer”), and the Board Observer shall be
entitled to attend all such meetings (including telephonic meetings). The Board
Observer shall be entitled to receive notice of all meetings of the Board of
Directors at the same time notice is given to the directors (or committee
members) and to receive copies of all materials and all other information
provided to directors (or committee members). The initial Board Observer shall
be Sengal Selassie.


(E)  Section 3.04 of the Agreement shall, from the Effective Time, have no
further force or effect.
 

--------------------------------------------------------------------------------


 
 
(F) The following new Section 3.06 is hereby added to the Agreement:


Right to Proportionate Treatment. The Purchaser shall be entitled to share
ratably in any payments of cash, securities or other assets from the Parent or
any of its Subsidiaries to Ripplewood or any of its Affiliates (other than the
Parent or any of its Subsidiaries), including any payments made with respect to
management fees, transaction fees or advisory fees (including any paid in
connection with any of the Transactions (as defined in the Redemption and
Repurchase Agreement) and any paid pursuant to the Management Agreements in
effect as referred to previously in Section 3.04 of the Agreement), but
excluding pro rata dividends payable with respect to Capital Stock,
reimbursement of out-of-pocket expenses and arm’s length transactions for (x)
the receipt of goods or services by Parent or any of its Subsidiaries from
operating portfolio companies in which Ripplewood has invested or of which it is
an Affiliate and which goods and services are not in the nature of the fees
customarily charged by private equity sponsors to their portfolio companies and
(y) the sale of goods or services by Parent or any of its Subsidiaries to any
such portfolio company. The ratable share allocable to the Purchaser with
respect to any such payment shall be a percentage of the total payment amount
based on the proportionate stockholdings beneficially owned, directly or
indirectly, by the Purchaser in the Parent and its Subsidiaries relative to the
stockholdings beneficially owned, directly or indirectly, in the Parent and its
Subsidiaries by the Persons to whom such payment is made, at the time such
payment is made by the Parent or one of its Subsidiaries, and the amount of the
payment owed to the Purchaser shall be paid by Parent to the Purchaser on a
“gross up” basis, if necessary, if the underlying payment to Ripplewood (or its
Affiliate) is not agreed to be shared by it in accordance with this Section.


(G) The following new Section 3.07 is hereby added to the Agreement:


Amendments to DLJ Stockholders Agreement. The Initial Stockholder and WRC shall
not, directly or indirectly, cause or permit any amendment to the DLJ
Stockholders Agreement after the Closing (as defined in the Redemption and
Repurchase Agreement) or enter into any other agreement or arrangement that
entitles the Exchangers (as defined in the DLJ Stockholders Agreement) to any
rights that are more favorable than the rights granted to the Purchaser
hereunder.


(H)  Section 6.01(a) of the Agreement is hereby amended by deleting the first
sentence thereof.


(I) Section 6.01(b) of the Agreement shall, from Effective Time, have no further
force or effect.


(J) Section 7.01 of the Agreement shall be amended as follows:
 
2

--------------------------------------------------------------------------------


 
(i) to amend the definition of “Additional Issuable Shares Number” by inserting
at the end thereof the following: “Additional Issuable Shares Number” shall be
determined, with respect to any security of a class (or, if applicable, series
of a class) of which the Purchaser already owns securities therein, by reference
only to the securities of that class (or series) outstanding and, with respect
to any security of a class (or series) of which the Purchaser does not already
owns securities therein, by reference to the class (or series) of securities
outstanding that would give rise to the highest Additional Issuable Shares
Number for the Purchaser”;
 
(ii) to amend the definition of “Corporation Sale” by deleting the word “90%”
therein and replacing it with the word “75%”.
 
(iii) to add the new definition “DLJ Stockholders Agreement” immediately after
the definition of “Corporation Sale” as follows: “DLJ Stockholders Agreement”
shall mean the Stockholders Agreement, dated as of June 22, 2005, among the
Parent, the Initial Stockholder and the Exchangers (as defined therein), entered
into in connection with the Redemption and Repurchase Agreement.
 
(iv) to replace the definition of “Issuable Share” in its entirety with the
following:
 
“Issuable Share” means and includes at any time,


(a) a share of issued and outstanding Common Stock or other Capital Stock of
Parent;


(b) a Right and (without duplication) all shares of Common Stock or other
Capital Stock issuable upon exercise of such Right, in each case at such time;
and


(c) for purposes of Article V, any indebtedness issued by the Parent to the
Initial Stockholder or any of its Affiliates.


For purposes of this definition of “Issuable Share”, a Right to acquire one
share of Common Stock (or other Capital Stock, as applicable) shall constitute
one Issuable Share, and a Person shall be deemed to own an Issuable Share if
such Person has a Right to acquire such share whether or not such Right is
exercisable at such time.
 
(v) to amend the definition of “Proportionate Amount” by inserting at the end
thereof the following: “Proportionate Amount”, where applicable, shall be
determined, for any security, with respect to only other securities of the same
class or, if applicable, series of a class.”;
 
(vi) to add the new definition “Redemption and Repurchase Agreement” immediately
after the definition of “Purchaser Shares” as follows: “Redemption and
Repurchase Agreement” shall mean the Redemption and Repurchase Agreement, dated
as of June 22, 2005, among the Parent, the Initial Stockholder and the
Purchaser.
 
(vii) to replace the definition of “Right” in its entirety with the following:
 
3

--------------------------------------------------------------------------------


 
     “Right” means and includes:


(a) any warrants, rights or other options exercisable into Common Stock or other
Capital Stock of Parent; and


(b) any conversion or exchange privilege or right pursuant to any indebtedness
or Security (including, without limitation, any share of Capital Stock) which is
convertible or exchangeable into Common Stock or other Capital Stock of Parent.
 
(viii) to replace the definition of “Subsidiary Issuable Shares” in its entirety
with the following:
 
“Subsidiary Issuable Shares” means and includes at any time:
 
(a) a share of issued and outstanding common stock or other Capital Stock of a
Subsidiary


(b) a Subsidiary Right and (without duplication) all shares of a Subsidiary’s
common stock or other Capital Stock issuable upon exercise of such Subsidiary
Right, in each case at such time; and


(c) for purposes of Article V, any indebtedness issued by a Subsidiary to the
Initial Stockholder or any of its Affiliates.
 
(ix) to replace the definition of “Subsidiary Right” in its entirety with the
following:
 
 “Subsidiary Right” means and includes:


(a) any warrants, rights or other options exercisable into common stock or other
Capital Stock; and


(b) any conversion or exchange privilege or right pursuant to which any
indebtedness or Security (including, without limitation, any share of capital
stock) is convertible or exchangeable into common stock or other Capital Stock.


(K) Section 8.07(a) of the Agreement is hereby amended by inserting the words
“their rights under Article V, which, for the avoidance of doubt, shall not
include the price paid for any subscription under such Article, and” immediately
after the words “in connection with”.
 
2.  Miscellaneous.  (A)  This Amendment constitutes the entire agreement and
understanding of the parties with respect to the subject matter hereof and
supersedes any and all prior or contemporaneous agreements, resolutions and
understandings, oral or written, relating to the subject matter hereof.
 
4

--------------------------------------------------------------------------------


 
(B)  This Amendment shall be governed by and construed in accordance with the
laws of the State of New York applicable to agreements made and to be performed
entirely within such State, without regard to the conflicts of law principles of
such State.
 
(C)  Each reference to a party hereto shall be deemed to include its permitted
successors and assigns, all of whom shall be bound by this Amendment and to
whose benefit the provisions of this Amendment shall inure.
 
(D)  This Amendment may be executed in one or more counterparts, all of which
shall be considered one and the same agreement, and shall become effective when
one or more such counterparts have been signed by each of the parties and
delivered to the other parties.
 
(E)  Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver or amendment of, or
otherwise affect the rights and remedies of the parties under the Agreement.
 
5

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the parties has caused this Amendment to be duly
executed and delivered as of the date first above written.
 
 

        WRC MEDIA, INC.,  
   
   
    By:       Name:    Title: 

 

        SGC PARTNERS I LLC,  
   
   
    By:       Name:   Title: 

 

        EAC III L.L.C.,  
   
   
    By:   EAC IV L.L.C., its Managing Member         By:  Ripplewood Partners,
L.P., its Sole Member          By:  Ripplewood Investments L.L.C., its General
Partner          By:      Name:   Title:

 





